                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

NORTHPORT HEALTH SERVICES OF
ARKANSAS, LLC, et al.                                                               PLAINTIFFS

v.                                    No. 2:19-CV-02061

LYNN J. WATTS and MONTY L. WATTS,
each as durable power of attorney over Lynn
J. Watts                                                                         DEFENDANTS

                                            ORDER

       This case was opened on May 13, 2019. A complaint was docketed on May 14, 2019, and

upon payment of the filing fee by Plaintiffs on May 16, 2019, was considered filed. Summons

issued on May 14, 2019 (despite failure of Plaintiffs to tender their filing fee until May 16).

Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiffs had 90 days from filing—until August

14, 2019—to serve Defendants. No proof of service was filed by that deadline. On August 13,

2019, the Clerk entered a notice to Plaintiffs directing that proof of timely service be filed by

August 19, 2019. Plaintiffs have not filed anything in response to that notice, nor have they filed

a motion showing good cause to extend the time to serve Defendants.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

Judgment will be entered accordingly.

       IT IS SO ORDERED this 20th day of August, 2019.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
